Bocees, J.
The case is here on an appeal from the latter portion of the order above italicised. It will be observed that the part of the order vacating the decision of the referees is not appealed from, and of course is not under review. That was equivalent to a reversal by the supreme court, of the proceeding's and order of the referees, and to that extent the order stands unchallenged before this court. The propriety or validity of the remaining portion of the order is the subject of the present examination.
The certiorari was directed to the referees, and brought up for review only the proceedings and determination of those officers; and the only duty devolving on the supreme court was to affirm or reverse their proceedings and decision. This was the extent of the authority resting in that court. (10 Wend. 167 ; 3 Hill, 426 ; 5 Id. 413 ; 7 Id. 577.) It did not bring up the peoceedings prior to their appointment, ór present any question in regard to the regularity or correctness of the order appointing them ; and it must necessarily follow that it was erroneous in that court to set aside such order and prescribe future action in the case. As above suggested, the authority of the supreme court was limited to a reversal or affirmance of the order and proceedings of the referees.
' It is-urged that the part of the order appealed from, if without authority, was simply void; and that no appeal from such part could, therefore, be taken to this court. On the argument, it was stated and conceded that a motion had been made to dismiss the appeal on this and other grounds, and that the motion was denied.
Such decision must conclude the parties as regards that question. Besides, it has been the constant practice of courts *191of review to reverse judgments and orders granted without jurisdiction.
This is often the only way in which the records of the courts can be purged of errors and dangerous precedents.
In this case, the error complained of doubtless occurred through the merest inadvertence, and could and.would have been corrected by the supreme court, on motion, or even suggestion, and that would have obviated this'appeal. I am, therefore, directed to say as the opinion- of the' court, that the reversal of the part of the order appealed from, should be without costs of appeal.
The part of the order appealed from reversed, without costs.
All the judges concurred in the above opinion.